Citation Nr: 0203532	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 23, 1994 
for the award of service connection for a seizure disorder.

(The issues of entitlement to a rating in excess of 40 
percent for a seizure disorder, prior to June 1, 1995 and a 
rating in excess of 20 percent for a seizure disorder, since 
June 1, 1995 will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from October 1971 to August 
1974 and from July 1979 to July 1982.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) October 
1995 decision which reopened and granted service connection 
for a seizure disorder, and assigned it a 40 percent rating 
from the date of the award of service connection (March 23, 
1994) through May 1995, and 20 percent from June 1, 1995.  

The record indicates that the veteran requested an RO 
hearing; a hearing was scheduled in November 1996, but as he 
was unable to attend, the hearing was rescheduled for 
February 27, 1997.  By February 27, 1997 letter, he requested 
that the hearing be rescheduled.  Another RO hearing was 
scheduled for September 17, 1997 (notice of the hearing date 
was mailed to his address of record on August 13, 1997), but 
a hand-written note on a copy of the hearing notification 
letter indicates that he failed to appear for his hearing.  
Thus, his request for hearing is considered to have been 
effectively withdrawn.  

The Board is undertaking additional development on the 
increased rating claims pursuant to authority found at 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the veteran notice and reviewing his response, the 
Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a seizure 
disorder was denied by Board decision in July 1988.  

2.  On March 23, 1994, the veteran filed an application to 
reopen the claim of service connection for a seizure 
disorder.

3.  By October 1995 decision, the RO found that new and 
material evidence had been submitted in support of the 
previously disallowed claim of service connection for a 
seizure disorder; the claim was reopened and service 
connection was granted for a seizure disorder, effective 
March 23, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 
1994 for the award of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
as to the claim of entitlement to an effective date earlier 
than March 23, 1994 for the award of service connection for a 
seizure disorder.  The duty to assist under VCAA has been 
fulfilled as all evidence and records identified by the 
veteran as plausibly relevant to the claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of VCAA regarding development of the veteran's 
earlier effective date claim.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

An effective date from the day following the date of 
separation from service or the date entitlement arose is 
authorized if the claim is received within one year of 
separation from service, otherwise the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation, 
based on claims reopened after final adjudication, will be 
the date of the new or reopened claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

Any communication or action, indicating intent to apply for 
benefits under laws administered by VA, from a claimant, or a 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  On receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within a year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2001).  The date of receipt of evidence from a 
private physician will be accepted when such evidence is 
within competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The veteran filed a claim of service connection for a seizure 
disorder in June 1985, asserting that the disability resulted 
from in-service injury, and submitted various medical records 
(from VA and private providers) and non-medical evidence 
(including lay statements from relatives and friends) in 
support of the claim.  

By RO decisions in June and September 1986, service 
connection was denied, inter alia, for a seizure disorder; 
the veteran disagreed and appealed to the Board.  

In July 1988, the Board denied the veteran's claim of service 
connection for a seizure disorder (also by that decision, the 
Board granted service connection for arthritis of the 
cervical spine, denied service connection for a herniated 
cervical disc and thoracic spine scoliosis, and denied a 
rating in excess of 20 percent for the service-connected 
parascapular myofascial pain syndrome), finding that the 
evidence of record did not show that the seizure disorder was 
of service origin.  A Board decision is final and not subject 
to revision on the same factual basis, but it may be reopened 
on submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  

In September 1988 and March 1989, the veteran underwent VA 
compensation and pension medical examinations to determine 
the severity of impairment from his service-connected 
cervical spine arthritis and parascapular myofascial pain 
syndrome, respectively, also reporting a medical history 
referable to his numerous other, nonservice-connected 
symptoms and impairment since injury in service.  

On March 23, 1994, the veteran filed application to reopen 
the claim of service connection for a seizure disorder, 
indicating that the disability had its onset as a result of 
an injury in service.  

In connection with his March 23, 1994 application to reopen 
the claim of service connection for a seizure disorder, the 
veteran submitted and identified various medical and lay 
evidence in support of his claim (including duplicate copies 
of medical and lay evidence of record at the time of the 
Board decision in July 1988).  Such evidence included VA 
medical records from March 1993 to May 1994 (received in June 
1994), as well as lay statements suggesting, collectively, 
that he had a seizure disorder since service; duplicate 
copies of portions of his service records have also been 
submitted.  

By decision in August 1994, the RO declined to reopen the 
claim of service connection for a seizure disorder.  The 
veteran submitted additional medical and other records in 
support of his claim (the medical records consisted of VA 
medical records and opinion from August 1994 to April 1995); 
by decision in October 1995 (now on appeal), the RO reopened 
the claim of service connection for a seizure disorder and 
granted service connection for a seizure disorder, effective 
March 23, 1994, the date of receipt of the veteran's 
application to reopen the claim.

The veteran disagreed with the effective date of the award of 
service connection for his service-connected seizure 
disorder, contending that the effective date should be from 
July 27, 1982, the day following the date of his service 
separation; he repeatedly pointed out, including at an RO 
hearing in June 1995, that his disability has been present 
since an injury in service, thus warranting an award of 
service connection since service separation.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than March 23, 1994 for the award 
of service connection for a seizure disorder have not been 
met.  As indicated above, the veteran initially filed his 
service connection claim in June 1985, but the claim was 
denied by Board decision in July 1988.  As indicated above, a 
Board decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. §§ 5108, 7104.  
Consequently, under the applicable provisions discussed 
above, he is not entitled to an effective date relative to 
the grant of service connection for a seizure disorder prior 
to the date of receipt of a reopened claim.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

On March 23, 1994, the veteran filed an application to reopen 
the claim of service connection for a seizure disorder; 
thereafter, various medical and non-medical records 
(including duplicate copies of evidence which was of record 
at the time of the Board decision in July 1988) have been 
associated with the file, indicating, collectively, that he 
had a chronic seizure disorder of service origin.  Based on a 
review of such evidence, service connection for a seizure 
disorder was granted by RO rating decision in October 1995, 
effective March 23, 1994, the date of receipt of the 
veteran's application to reopen the service connection claim.  
Although VA medical records from March 1993 to May 1994 were 
associated with the file in June 1994, and such records 
document the presence of a seizure disorder, the veteran's 
correspondence which was received on March 23, 1994 was the 
earliest correspondence which may be construed as an 
application to reopen a previously disallowed claim of 
service connection for a seizure disorder; the aforementioned 
VA medical records did not suggest that he was seeking to 
reopen the previously disallowed claim of service connection 
for a seizure disorder.  

The Board notes that, subsequent to the July 1988 Board 
decision denying service connection for a seizure disorder, 
the veteran underwent VA compensation and pension medical 
examinations in September 1988 and March 1989, to determine 
the severity of impairment from disabilities which had 
already been service-connected; on examinations, he also 
reported medical history referable to a multitude of other, 
nonservice-connected symptoms and impairment since injury in 
service.  However, the September 1988 or March 1989 
compensation and pension medical examination reports may not 
be construed as an informal application to reopen the 
previously disallowed claim of service connection for a 
seizure disorder under 38 C.F.R. § 3.155(a), because they do 
not identify the pertinent benefit sought (i.e., a desire to 
reopen the claim of service connection for a seizure disorder 
which was denied by Board decision in July 1988), and because 
a formal claim of service connection for a seizure disorder 
had never before been allowed, or a formal claim of service 
connection for a seizure disorder disallowed for the reason 
that impairment from that disability had not been compensable 
in degree.  See 38 C.F.R. § 3.157(b)(1).  

Based on the foregoing evidence, it is clear that the veteran 
has been awarded the earliest effective date provided by law.  
As the applicable law and regulations are clear as to the 
issue at hand, the veteran's claim of an earlier effective 
date for the award of service connection for a seizure 
disorder must be denied.  


ORDER

An effective date, earlier than March 23, 1994, for the award 
of service connection for a seizure disorder is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


